         Case 1:19-cr-00789-PGG Document 384 Filed 05/24/21 Page 1 of 1




                                         LAW OFFICE OF
                                       JESSE M. SIEGEL
 (Tel) 212-207-9009                  299 Broadway, Suite 800
(Fax) 212-732-1339                  New York, New York 10007                 JesseMSiegel@aol.com




                                                                                  May 25, 2021

                                                      May 24, 2021


BY ECF

Hon. Paul G. Gardephe, District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

                      Re: United States v. Kourtnei Williams, 19 Cr. 789 (PGG).

Dear Judge Gardephe:

       I represent Kourtnei Williams, a defendant in the above-referenced case. In connection
with tomorrow’s status conference, I have a scheduling conflict that will arise if the conference
extends past 12:30. Should that happen, I request that William J. Stampur, counsel to Tonja
Lewis, be permitted to stand in for me at the end of the conference. I have spoken to Ms.
Williams, who consents.

        Thank you for your attention to this application.

                                                      Very truly yours,

                                                      /s
                                                      Jesse M. Siegel
